ORDER
Upon consideration of the court’s order filed October 31, 2016, directing petitioners to notify the court if they wished to pursue their claims; the motion for voluntary dismissal filed by petitioners Sierra Club, Clean Air Council, Partnership for Policy Integrity, Environmental Integrity Project, and Louisiana Environmental Action Network; the motion for voluntary dismissal filed by petitioners Council of Industrial Boiler Owners, American Chemistry Council, American Wood Council, American Forest and Paper Association, Southeastern Lumber Manufacturers Association, Corn Refiners Association, National Association of Manufacturers, Rubber Manufacturers Association, and the *819Chamber of Commerce; and the lack of any response to the court’s order by the remaining petitioners, it is
ORDERED that the motions be granted, and this case be dismissed.
The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.